DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
In the amendment filed on July 25, 2022, claims 1, 2, 5, 6, 9 and 11 have been amended and claim 10 has been canceled.  Therefore, claims 1-9, 11 and 12 are currently pending for examination.
 
Allowable Subject Matter
Claims 1-9, 11 and 12 (renumbered as claims 1-11) are allowed.

The following is an examiner's statement of reasons for allowance: 
The prior art does not disclose the claimed invention as a whole. Specifically, the Applicant’s arguments in the 7/25/2022 Remarks (see page 6, the first and second paragraphs) are persuasive in that the prior art is insufficient to meet the 7/25/2022 amended claims.

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687